DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
 
Response to Arguments
Applicant’s arguments on pages 4-6 of Applicant’s responses filed 12/22/2021 with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
The rejection of claims 1-2 below rely on Gregerson (US 20160302871) in view of newly introduced Sebring (US 20180207794), which teaches attachment of a robotic arm system to a base to which a gantry is also attached. See fig. 5.
The rejection of claims 3-8 rely upon Gregerson and newly found prior art Kang, et al., US 20140188132, which teaches a robotic surgery system (see fig. 3A) including a coupling member 34 (C-arm) for supporting imaging elements 34 and 36 (fluoroscopy source element and detector element according to paragraph 54), and a second moveable support structure 40 (robotic arm) coupled to a surgical instrument 38, where the second moveable support structure 40 is coupled to the coupling 
Therefore, the claims stand rejected.



Claim Objections
Claim 1 is objected to because of the following informalities:
In line 9 of claim 1, the words “robotic arm” should be added before the word “assembly” for consistency. 
Appropriate correction is required.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Gregerson, et al., US 20160302871 (cited in the IDS dated 12/01/2019), in view of Sebring, et al. US 20180207794.

Regarding claim 1, Gregerson teaches a system for performing robotic surgery on a patient disposed on a bed (see reproduced fig. 9A below), comprising: 
a gantry (gantry 40 of figs. 9A-9B and paragraph 30) comprising a computed tomography (CT) diagnostic device (see paragraph 31); 
a platform (base 20 of fig. 9A) supporting the gantry (see base 20 of figs. 9A-9B for supporting the gantry at one end), the platform having an upper surface (see base 20 of fig. 9A with an upper surface), wherein the gantry is attached to the upper surface of the platform (see fig. 9A which shows the gantry 40 on an upper surface of the base 20+) and configured to slide along the upper surface of the platform via a first carriage (gimbal 30) to allow entry of at least part of the patient into the bore of the CT device (see paragraph 33 which describes the translation of the gimbal 30 and gantry 40 along the length of the base 20); and 

However, Gregerson fails to teach that the robotic assembly is specifically attached to the upper surface of the platform via the pivot arm and the second carriage  to allow the assembly to slide along the platform to enable surgery to be performed on the patient (), wherein the pivot arm is substantially parallel to the upper surface of the platform).
Sebring teaches a system for mounting a robotic arm for use in robotic-assisted surgery (see paragraphs 70-71), where, as demonstrated in fig. 5, a robotic arm assembly 301, is attached to an upper surface of a platform, base 520, via a pivot arm, 550a, and a carriage 540, to allow the assembly to slide along the platform to enable surgery to be performed on the patient (see paragraph 69 for the translation of the robotic arm assembly 301 along the base 520 as shown by the arrow 508), wherein the pivot arm is substantially parallel to the upper surface of the platform (where at least a portion of 550a is substantially parallel to the upper surface of the platform, or base 520 as depicted in fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Gregerson’s robotic arm to be attached to the upper surface of the platform via the pivot arm and the second carriage  to allow the assembly to slide along the platform to enable surgery to be performed on the patient, wherein the pivot arm is substantially parallel to the upper surface of the platform as taught by Sebring,, in order to allow the robotic arm to easily access the patient that is located within or extends through the bore of the gantry of the imaging system. See paragraph 61 of Sebring. 

Regarding claim 2, Gregerson in view of Sebring teaches all the limitations of claim 1 above.
.

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gregerson, et al., US 20160302871 (cited in the IDS dated 12/01/2019), in view of Kang et al., 20140188132.

Regarding claim 3, Gregerson teaches a system for performing robotic surgery on a patient disposed upon a bed (see figs. 1A-2C), comprising: 
a gantry (gantry 40 of figs. 1A-1C and paragraph 30) comprising a computed tomography (CT) diagnostic device (see paragraph 31), wherein the gantry has a front side and a back side (see paragraph 27 for the front and rear of the system); 
a platform (see base 20 of figs. 1A-1C) supporting the gantry, the platform having an upper surface (see fig. 1B which shows the gantry 40 on an upper surface of the base 20), wherein the gantry is configured to slide along the platform via a first carriage (gimbal 30) to allow entry of at least part of the patient into the bore of the CT device (see paragraph 33); and 
a robotic arm assembly (see robotic arm 101 of paragraph 27) attached to the gantry via a pivot arm (first end 117 of fig. 1A and paragraph 28),
Gregerson does not teach wherein the pivot arm is capable of rotating the entire robotic arm assembly from the front side of the gantry to the back side of the gantry.
However, Kang teaches a robotic surgery system (see fig. 3A) including a coupling member 32(C-arm) for supporting imaging elements 34 and 36 (fluoroscopy source element and detector element according to paragraph 54), and a second moveable support structure 40 (robotic arm) coupled to a surgical instrument 38, where the second moveable support structure 40 is coupled to the coupling member 32 by joints 60 (paragraph 60) at a position such that according to paragraphs 53 and 70, allows 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Gregerson’s first end 117, that is the pivot arm,  to be capable of rotating the entire robotic arm assembly from the front side of the gantry to the back side of the gantry, the way Kang proposes so that the instrumentation may be navigated around the workspace relative to the imaged patient tissue structure with a high level of precision (see paragraph 53 of Kang). 

Regarding claim 4, Gregerson in view of Kang teaches all the limitations of claim 3 above.
Gregerson further teaches wherein the robotic arm assembly is attached to the top of the gantry (see figs. 1A-2C for the attachment of the robotic arms 101 to a top of the gantry 40).

Regarding claim 5, Gregerson in view of Kang teaches all the limitations of claim 3 above.
While Gregerson does not explicitly state that the robotic arm assembly is attached to the bottom of the gantry, Gregerson states in paragraph 30 that “each of the robotic arms 101a, 101b are attached to a first (i.e., front) side 127 of the gantry 40, although it will be understood that the robotic arms 101a, 101b may be mounted at other portions of the imaging device 125 or system 100”. Gregerson recognizes that the robotic arm assembly may be mounted or attached at other portions of the imaging system, that is, rearranging the point of attachment of the robotic arm assembly to be at the bottom of the gantry, in this instance. The rearrangement of parts has been has been held to be an obvious matter of design choice. See MPEP 2144.04(VI)(C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the system in 1A-2C to include the robotic arm fixed to a bottom 

Regarding claim 6, Gregerson teaches a system for performing robotic surgery on a patient disposed on a bed (see figs. 13A-13D), comprising: 
a gantry (40 of figs. 13A-13D) comprising a computed tomography (CT) diagnostic device (paragraph 31);
wherein the gantry has a front side and a back side (see paragraph 27 for the front and rear of the system);
a platform (base 20 of fig. 13A) supporting the gantry (see base 20 of fig. 13A for supporting the gantry 40 at one end), the platform having an upper surface (see fig. 13A which shows the gantry 40 on an upper surface of the base 20), 
a robotic arm assembly (see robotic arm 101 of paragraph 27) attached to the gantry 40 via a pivot arm (see first end 117 of fig. 13A). 
Gregerson fails to teach wherein the pivot arm, that is the first end 117, is capable of rotating the entire robotic arm assembly from the front side of the gantry to the back side of the gantry.
However, Kang teaches a robotic surgery system (see fig. 3A) including a coupling member 34 (C-arm) for supporting imaging elements 34 and 36 (fluoroscopy source element and detector element according to paragraph 54), and a second moveable support structure 40 (robotic arm) coupled to a surgical instrument 38, where the second moveable support structure 40 is coupled to the coupling member 32 by joints 60 (paragraph 60) at a position such that according to paragraphs 53 and 70, allows the second moveable support structure 40, to move or navigate the workspace on either side of a plane 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Gregerson’s first end 117, that is the pivot arm, to be capable of rotating the entire robotic arm assembly from the front side of the gantry to the back side of the gantry, the way Kang proposes so that the instrumentation may be navigated around the in the workspace relative to the imaged patient tissue structure with a high level of precision (see paragraph 53 of Kang). 
Regarding claim 7, Gregerson in view of Kang teaches all the limitations of claim 6 above.
Gregerson further teaches wherein the robotic arm assembly is attached to the top of the gantry (see figs. 13A-13D).


Regarding claim 8, Gregerson in view of Kang teaches all the limitations of claim 6 above. 
While Gregerson does not explicitly state that the robotic arm assembly is attached to the bottom of the gantry, Gregerson states in paragraph 30 that “each of the robotic arms 101a, 101b are attached to a first (i.e., front) side 127 of the gantry 40, although it will be understood that the robotic arms 101a, 101b may be mounted at other portions of the imaging device 125 or system 100”. 
Gregerson recognizes that the robotic arm assembly may be mounted or attached at other portions of the imaging system, that is, rearranging the point of attachment of the robotic arm assembly to be at the bottom of the gantry, in this instance. The rearrangement of parts has been has been held to be an obvious matter of design choice. See MPEP 2144.04(VI)(C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the system in 1A-2C to include the robotic arm fixed to a bottom of the gantry to provide easy access to the surgical area and further because rearrangement of parts (i.e. in this case, rearranging the point of attachment of the robotic arm assembly to be at the bottom of the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190231460 teaches a wheeled robotic table system 800A includes a table base 802A, where the robotic arm 804A is attached to a base of the table. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by t(elephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/               Examiner, Art Unit 3793               


/KATHERINE L FERNANDEZ/               Primary Examiner, Art Unit 3793